DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Good Afternoon Erin,

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019005942.5 (filed on 08/23/2019) and DE102020210354.2 (filed on 08/14/2020) was received with the present application.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the angel sensor (in claims 9-10), the transmitting device (in claims 9), the receiving device (in claim 9), the electric indicator means/ light source/ LED (in claim 10), the reference gear detection device (in claims 12-15), the angle sensor (in claim 14), the LED indicator (in claim 14), the electronic indicator means (in claim 15), and the indicator device (in claim 15), all must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: ”5” (In Figure 2a) and “F” (in Figures 3-4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “254” mentioned in paragraph 0080 of the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 4, 11, and 13-14 are objected to because of the following informalities that requires appropriate corrections:
In claim 4, line 3-4, the limitation “a change in colour” should read “a change in color”.
In claim 11, line 3, the limitation “a bicycle” should read “the bicycle”.
In claim 13, line 3, the limitation “the rear wheel axle” should read “a rear wheel axle”.
In claim 14, line 3-4, the limitation “a change in colour” should read “a change in color”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
A rotation angle detection device in claim 1.
A transmitting device in claim 9.
A receiving device in claim 9.
A reference gear detection device in claims 12-13.
An indicator device in claim 15.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are the electric indicator means in claims 10 and 15.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “the drag pointer is mounted on at least one of the P-knuckle assembly and the cage assembly by a friction bearing with predetermined friction force to be rotatable about the P axis, and at least one of the P-knuckle assembly and the cage assembly has a driving element” (in lines 1-4); however, the specification and the drawings fail to disclose/ illustrate, the drag pointer being mounted on the cage assembly and the P-knuckle assembly having a driving element that is configured as a projection. On the contrary, according to specification (i.e. Paragraphs 0080-0083) and the drawings (i.e. Figure 7), only the P-knuckle assembly (258) includes the drag pointer (276) and only the cage assembly (260) includes the driving element/ projection (286). Thus, limitations in lines 1-4 of claim 7 appears to contradict the written description of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the projection” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 limitation “the reference gear detection device has a marking which is formed by at least one of: a sticker, an imprint, a shaped element, a marking produced by a laser, a change in color of material of the P-knuckle assembly or/of the cage assembly, and an additionally mounted structural part, or the reference gear detection device has an angle sensor or an LED indicator” (in lines 1-6) renders the claim vague and indefinite. Its unclear if the claim is reciting, the reference gear detection device having both a marking (that is formed of an imprint, a shaped element, a marking produced by a laser, a change in color of material of the P-knuckle assembly/ the cage assembly, or an additionally mounted structural part) and also an angle sensor or an LED indicator; or if it attempting to recite the reference gear detection device having either a marking, an angle sensor, or an LED indicator. For examination purposes, the claim 14 is interpreted as stating, the reference gear detection device having at least a marking, an angle sensor, or an LED indicator. However, clarification by the applicant is required.

Claim 15 recites the limitation “the indicator device” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Braedt et al. (U.S. PGPUB 2017/0197685A1 hereinafter referred to as “Braedt”).

In regards to claim 1, Braedt teach (Figures 1-6D and 12) a derailleur (rear derailleur 36) for a bicycle (bicycle 100), comprising: a B-knuckle assembly (base member 144) configured to be mounted on a bicycle frame (frame 38); a P-knuckle assembly (movable member 148); a parallelogram assembly (link mechanism 146) that movably connects the B-knuckle assembly (base member 144) and the P-knuckle assembly (movable member 148); a cage assembly (chain guide 150) that rotatably holds a chain guide pulley (second wheel 156) and a chain tension pulley (tensioner wheel 152); the cage assembly (chain guide 150) being mounted on the P-knuckle assembly (movable member 148) so as to be rotatable about a P-axis (tensioner axis 215); and a rotation angle detection device (sensor 200) configured to at least one of detect and display (as disclosed in paragraphs 0025, 0031-0036, 0042, 0067, and 0073) an angle of rotation (angle of rotation 211) between the P-knuckle assembly (movable member 148) and the cage assembly (chain guide 150) (see also paragraphs 0020-0039).

In regards to claim 9, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-6D and 12), the rotation angle detection device (sensor 200) including an angle sensor (as disclosed in paragraphs 0025, 0031-0036, and 0042) for detecting an angle value indicating the angle of rotation (angle of rotation 211) between the P-knuckle assembly (movable member 148) and the cage assembly (chain guide 150); and a transmitting device (printed circuit board 204 and communication interface 80 of the control unit 28) configured to transfer detection information dependent on the angle value (measurements for the angle of rotation 211) to a receiving device (processor 20 of the control unit 28) (see also paragraphs 0034, 0067-0068, and 0072-0075). 

In regards to claim 11, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-6D and 12), the B-knuckle assembly (base member 144) being mounted on the bicycle frame (frame 38) to be pivotable about a B-axis (central axis extending through the point where the base member 144 pivotally connects to the frame 38); wherein, the B-axis (central axis extending through the point where the base member 144 pivotally connects to the frame 38) runs coaxially to a rear wheel axis (central axis extending through the rear wheel 78/ rear sprocket assembly 40) of the of the bicycle (bicycle 100).

Claims 1, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Watarai et al. (U.S. PGPUB 2009/0098963A1 hereinafter referred to as “Watarai”).

In regards to claim 1, Watarai teach (Figures 1-14) a derailleur (rear derailleur 16) for a bicycle (bicycle 10), comprising: a B-knuckle assembly (base member 30) configured to be mounted on a bicycle frame (frame 24); a P-knuckle assembly (movable member 33); a parallelogram assembly (first/ inner link 31 and second/ outer link 32) that movably connects the B-knuckle assembly (base member 30) and the P-knuckle assembly (movable member 33); a cage assembly (chain guide 34) that rotatably holds a chain guide pulley (upper toothed wheel of the chain guide 34) and a chain tension pulley (lower toothed wheel of the chain guide 34); the cage assembly (chain guide 34) being mounted on the P-knuckle assembly (movable member 33) so as to be rotatable about a P-axis (central axis of the second/ P-axle 86); and a rotation angle detection device (analog position sensor 96) configured to at least one of detect and display (as disclosed in paragraphs 0048-0049) an angle of rotation (angular position of the chain guide 34 relative to the second support portion 84 of the movable member 33) between the P-knuckle assembly (movable member 33) and the cage assembly (chain guide 34) (see also paragraphs 0027-0050).

In regards to claim 11, Watarai teach all intervening claim limitations as shown above. Watarai further teach (Figures 1-14), the B-knuckle assembly (base member 30) being mounted on the bicycle frame (frame 24) to be pivotable about a B-axis (central axis of the first/ B-axle 66); wherein, the B-axis (central axis of the first/ B-axle 66) runs coaxially to a rear wheel axis (central axis extending through the rear wheel of the bicycle 10 illustrated in figure 1 and/ or the rear sprockets R1-R7) of the bicycle (bicycle 10).

In regards to claim 12, Watarai teach all intervening claim limitations as shown above. Watarai further teach (Figures 1-14), the derailleur (rear derailleur 16) additionally comprising a reference gear detection device (analog position sensor 50 and digital position sensor 52) that is configured to at least one of detect and indicate whether the derailleur (rear derailleur 16) is set into a predetermined reference shifting stage (paragraphs 0032-0038 disclose, the analog position sensor 50 and the digital position sensor 52, both being electrically coupled to the controller 20 and forming a rear derailleur position control mechanism for locating the lateral position of the chain guide 34 over one of the rear sprockets R1-R7; the analog position sensor 50 and the digital position sensor 52 being configured to detect a change in relative movement of the movable member 33 with respect to the base member 30 so that the controller 20 can maintain a correct and stable gear shifting position for the rear derailleur 16 by appropriately energizing the motor 40 of the drive unit 36 using the data received by the analog position sensor 50 and the digital position sensor 52; where the control unit 20 compares the current absolute value of the positioning information received by the analog position sensor 50 and the digital position sensor 52 with a pre-stored reference values of the positionings for each derailleur gear shift command/ each gear shift position).

In regards to claims 14-15, Watarai teach all intervening claim limitations as shown above. Watarai further teach (Figures 1-14), the reference gear detection device (analog position sensor 50 and digital position sensor 52) has an angle sensor (paragraphs 0032-0038 describe, the analog position sensor 50 being a mechanical/electrical position sensing device and the digital position sensor 52 being a digital position sensing device) or an LED indicator (light source/ LED in the photo interrupter 52b of the digital position sensor 52, as described in paragraph 0036); the reference gear detection device (analog position sensor 50 and digital position sensor 52) generating a signal (as disclosed in paragraphs 0032-0038) that indicates whether the derailleur (rear derailleur 16) is set into a predetermined reference shifting stage (pre-stored reference values of the positionings as disclosed in paragraphs 003-0033 and 0038); and the signal being indicated by an electronic indicator means (controller 20).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braedt.

In regards to claim 10, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 1-6D and 12), the rotation angle detection device (sensor 200) including an angle sensor (as disclosed in paragraphs 0025, 0031-0036, and 0042) for detecting an angle value indicating the angle of rotation (angle of rotation 211) between the P-knuckle assembly (movable member 148) and the cage assembly (chain guide 150); and the rotation angle detection device (sensor 200) being communicatively coupled (via the communication interface 80 of the control unit 28) to an electric indicator means (user interface 82 of the control unit 28) that includes a light source/ LED (paragraphs 0074-0075 disclose, the user interface 82 preferably being constructed as a touch screen that is a light emitting diode/ LED screen; where, said user interface 82 includes LED indicator lights to indicate input of the commands by a user or other actions) (see also paragraphs 0034, 0067, and 0072-0075. Yet, Braedt does not explicitly disclose, the light source/ LED (LED indicator lights of the user interface 82) being configured to indicate the angle value for the angle or rotation (angle of rotation 211) detected by the rotation angle detection device (sensor 200). 
However, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to simply configure the light source/ LED in the electric indicator means taught by Braedt to display/ indicate the value for the angle of rotation that is detected by the rotation angle detection device/ angel sensor in Braedt’s derailleur; specially since, said rotation angle detection device/ angel sensor is electronically coupled to said electric indicator means as noted above, and also because the electric indicator means is designed to indicate various other derailleur settings as further noted above. Such a trivial modification will allow a user to easily determine the angle of rotation between the P-knuckle assembly and the cage assembly so as to ensure the derailleur is operating in the desired functional settings without any malfunctions. 

Allowable Subject Matter

Claims 2-6, 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 2-3 and 5, Braedt and Watarai, individually teach all intervening claim limitations as shown above. Yet, both Braedt and Watarai, fail to teach or suggest, the rotation angle detection device of the derailleur comprising a first marking provided on the P-knuckle assembly, a second marking provided on the cage assembly, or a drag pointer that indicated a maximum angle of rotation defined between the P-knuckle assembly and the cage assembly. On the contrary, the rotation angle detection devices of the derailleurs taught by Braedt and Watarai, are both configured as electronic/ electromagnetic sensors; thus, said rotation angle detection devices do not contain any markings or drag pointers located on either the P-knuckle assembly or the cage assembly. Furthermore, since Braedt and Watarai both propose digitally transmitting information pertaining to the angle of rotation (which are acquired by the rotation angle detection devices) to a user interface/ control unit in the bicycle, one of ordinary skill in the art would not had any rational/ motivation to provide the P-knuckle assembly and the cage assembly with any additional markings; specially because such a modification would not results in any structural, functional, and/ or performance improvements to the derailleur. Accordingly, when claims 2-3 and 5 limitations are viewed in light of applicant’s specification, said limitations appears to include allowable subject matter over the cited prior art references.

Claims 4, 6, and 8 depends from corresponding claims 3 and 5 that contains allowable subject matter as noted above. Therefore, claims 4, 6, and 8 also include the allowable subject matter in respective claims 3 and 5.

In regards to claim 13, Watarai teach all intervening claim limitations as shown above. Watarai further teach (Figures 1-14), the derailleur (rear derailleur 16) comprising the reference gear detection device (analog position sensor 50 and digital position sensor 52) configured to detect or indicate information concerning a relative position between the B-knuckle assembly (base member 30) and the P-knuckle assembly (movable member 33). Nevertheless, Watarai does not explicitly disclose, the reference gear detection device (analog position sensor 50 and digital position sensor 52) measuring the relative position of the B-knuckle assembly (base member 30) and the P-knuckle assembly (movable member 33) in a direction parallel to a rear wheel axle (rear axle of the bicycle 10 that supports the rear sprockets R1-R7). In fact, none of the position detection devices in Watarai are specifically configured to detect the relative position, in a direction parallel to a rear wheel axle, between at least two assemblies consisting of the bicycle frame, the B-knuckle assembly, the parallelogram assembly, the P-knuckle assembly, and the cage assembly. Furthermore, all other prior art of record, also fail to propose or render obvious, a derailleur in a bicycle including a reference gear detection device that detects/ indicate relative position between at least two assemblies (i.e. the bicycle frame, the B-knuckle assembly, the parallelogram assembly, the P-knuckle assembly, and the cage assembly) forming the derailleur in a direction parallel to a rear wheel axle of said bicycle. Resultingly, claim 13 appears to contain allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification, and considered collectively with all intervening claim limitations in parent claims 1 and 12.

Claim 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 7 depends from claim 5, which contains allowable subject matter as detailed above. Therefore, claim 7 also include the allowable subject matter in claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654